Title: To James Madison from William Duane, 20 September 1812
From: Duane, William
To: Madison, James


Sir,
Phila Sepr 20. 1812
If I did not believe that the motive which actuates me would justify me even under the possibility of my conceptions being erroneous, and that you would receive the suggestions of an individual who has no other views than the general and common interest I should not venture to address you. The efforts of the humblest individual may at least contribute to the direction of the ex[e]cutive mind towards objects of great public importance; and I address you without reserve under these impressions.
The letter of General Hull goes to vindicate the Administration in every thing that relates to the unhappy events at Detroit, except in the single point of the neglect of Machilimacknac; and altho’ this cannot justify the misconduct of the Officer, it is a point upon which he may escape every imputation but that of incapacity or cowardice.
I offer this opinion with no other view than to indicate the absolute necessity of being provident, on other vulnerable points, and in doing this I must attempt to anticipate by first considering what is possible, the necessity of guarding against what is probable.
The U. States may be assailed at its two extremities, that is at some point of Florida or Louisiana, on the South; and at some point between the Long island Sound and the Bay of Casco, or betw⟨ee⟩n N. York and Portsmouth in N. Hampshire. The necessary means for the defence of the South I have no doubt have been properly pointed out by the able Officer who has charge of N. Orleans; if the Government have provided the means requisite there, and in such hands there is no doubt of their being well managed, it will be unnecessary to touch a point so much better occupied. But the most vulnerable point at this moment is the section on the East which I have referred to.
What renders it particularly indispensible at this time and not an hour should be lost, is the peculiar circumstance of the Eastern states and the facilities which their superior naval force afford to the enemy to select any point of that section of the Union upon which they may think fit to make an impression.
I do not believe that disaffection is either so extensive as the seditious in that quarter represent; nor do I think that left to themselves without external influence, their clamors or the most treasonable efforts they could make would end in any other than their own destruction and the greater security of the government.
But as in all political affairs, as well as in military affairs, the effects of human passions acted upon by sudden and alarming events, must be always taken into view, it may be safely assumed, that the landing of a force of from three to five thousand troops of the enemy on any point of that Section, would encourage disaffection, and what is most to be apprehended, appal the virtuous. The effect need not be minutely examined it is within the measure of every man’s conceptions.
But it may be presumed that as the disaffection is more in clamor than in reality, there is not so much danger. This would be just reasoning if we had any reason to think the British government to be wiser now or less credulous when their wishes were their counsellors, than at former periods. If we wanted any evidence to satisfy us, the speeches in the Parliament of England in the last Session, the mission of Henry, and the audacious insolence and temerity of the adherents of England in our seaports and at the seat of the government itself, would declare that the British Government calculates largely on the disaffection in all parts of the Union, but particularly in the three maritime states next adjoin[in]g to N. York. That they will act in some shape upon these calculations, I believe there can be no doubt. Whether they will resort to private emissaries and largesses, or to public offers of alliance and association with those states; or whether they will employ their naval force to land an army on the Eastern coasts is uncertain; I think they will attempt all these means. It may be very truly urged, that they could derive no permanent advantages from such attempts; that they would be driven off in disgrace or their troops compelled to surrender; or that the[y] could not send a force sufficient for any durable conquest. But admitting all these results as certane, the event is not the whole of the consideration, they could accomplish great and heavy afflictions—they would paralyse the efforts and obstruct the resources of prosperity over a large surface of country: the alarm would be even greater than the danger or the evil perpetrated, but the evil would not be wholly local its effects would be felt to the extreme of the union as the disastrous but comparatively trivial event at Detroit now is.
It may be well to consider what they can and may do. The importance which they necessarily and truly attach to the Station of Halifax, superadded to the importance of Quebec will induce them to send out a considerable force to Halifax, arriving early they might enter the St. Lawrence at any time in the ensuing month of October, vessels to my knowlege have entered in November, and a vessel has been known to sail early in December; however, they can enter Halifax at any Season. They may upon ten ships of war and 20 transports send 10000 men to Halifax. They can provision them by the temptations which they have held forth to the avarice of our people to carry provisions to Bermuda, or direct to Halifax; but even if provisions should not be abundant, the[y] would then have a fresh stimulant to keep their troops in action and discipline, to transport a body of 5000, to some part of our coasts where by the previous advices of their emissaries, they would find means to subsist their troops or satiate their rapacity.
Perhaps by an understanding with their friends they may not at first touch Boston; but the greater probability is that their first attempts would be in that quarter; but secure within Cape Cod, with a superior fleet, they could select any place in that Bay particularly Plymouth; the waters of Rhode Island and all along the Sound to New Rochelle, they might depredate without danger, and land troops under cover of their ships; 5000 men landed on Long Island could carry off every thing upon it, and bombard and lay N. York in Ashes, and retire before any force competent to resist them could be brought to act.
I draw this sketch rapidly tho’ its scope is extensive, because altho’ they could not operate on all that line of coast at once, yet they having the choice of the point of attack it is indispensible to consider how far and how much they may be able to go and do.
That such is the course a powerful and skilful enemy would pursue, I believe will admit of no question; and without supposing them to possess all the Skill in the world, it can hardly be presumed that they are so little acquainted with the management of military operations as to overlook such advantages as our circumstances present to them.
These views press upon the consideration of the government, the importance of an early and adequate preparation against such contingencies; and there [are] other motives no less cogent which call imperiously for effective and prompt preparations.
Measures of prevention are of all others the most wise; th[e]y do not carry the eclat of victory but they secure the consolations of virtue; they do good by preventing evil. The means by which I would guard against them, is by acting upon the offensive I would not wait for his assault, I would compell him to remain within his strong hold, if I could do no better; and if I could take it from him, I would prefer it; but at any event I would keep him so effectually in check, that he should not be capable of moving without danger, and I should thereby protect myself.

In a paper which I published a few days ago, I threw out a loose sketch of these conceptions, but I confess that there was an object upon which I would not publicly touch, which is of no less moment; perhaps of the greatest moment. I shall state it, when I have suggested the means to which I would have recourse.
I would embody and encamp a force of 10000 men in two divisions; 5000 regulars, 5000 Volunteers, or such militia as would perform a tour of duty for six months, in which case, they should go at the end of every month, after the first three, one thousand men, and be preceeded by 1000, who should be as exactly disciplined as the regulars; with these corps, I should threaten to march to Quebec in the first instance by the Kennebeck & Chaudiere; but I should by marches of discipline, change their direction and menace Halifax; if Halifax should be found accessible (and I know it is) it might be taken after two or three feints; if not taken the troops would at least be disciplined to war by the movements, and the enemy, apprized of the state of preparation, would be cautious of Exposing his post by sending his troops upon marauding expeditions or to be taken by a force so much more capable from its local advantages of repelling them.
I need not point out the advantages to discipline, and to the acquisition of an Efficient force for any service, the embodying a compact army of 10000 men would prove. But what I before referred to is the importance of having it embodied in the very neighborhood of disaffection—its presence, without a single act of rigor, its discipline without being employed on any other duty, would not only destroy every disposition to treason, but it would disconcert the enemy, by occupying the very ground, upon which he had been invited to raise his standard.
A force of this kind would attract attention, the faithful citizen would feel a confidence which he is now a stranger to—the army itself would circulate its pay and give activity to local industry; the voice of patriotism would be heard where treason now mutters curses upon the government which is too mild to punish it; and the operations in other quarters would instead of being interrupted or weakened, they would derive confidence and strength from the very knowlege that such a force existed.
I have expressed what I conceive to be in itself more important than I can describe it—but I sincerely believe it would be a measure of the greatest importance in all the views in which I have presented it. I am Sir with great respect your obed sert
Wm Duane
